Case 2:21-cv-01278-JAT Document 1-2 Filed 07/23/21 Page 1 of 2
5844 (Rev. 04/21) CIVIL COVER SHEET cv21-01 278-PHX-JAT

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
State of Arizona In the matter of: Approximately $8,025.00 in U.S. Currency
and Other Property Listed in the Attached Appendix One
(b) County of Residence of First Listed Plaintiff Maricopa County County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Mark Brnovich and Mukai Amoo, Attorney General's Clay Villanueva (Pro Se), 1134 West Glenrosa Avenue,
Office, 2005 N. Central Ave., Phoenix, AZ 85004 Phoenix, AZ 85013; 480-640-1467
(AN9-5AD.RAD2

IL. BASIS OF JURISDICTION (Piace an “Xx” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff

(For Diversity Cases Only} and One Box for Defendani)

| 1 U.S. Government fe]3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State Cc] 1 C] 1 Incorporated or Principal Place Cc] 4 C] 4
of Business In This State
[]2 US. Government ["]4 Diversity Citizen of Another State [-]2  [] 2 Incorporated and Principal Place LJ] s []s
: Defendant (Indicate Citizenship of Parties in Item IT) of Business In Another State
Citizen or Subject of a 3 Cr] 3 Foreign Nation El 6 | 6
Foreign Country

 

 

  

Descriptions.

 
  

     
   
 

    

Click here for: Nature of Suit Code

    

IV. NATURE OF SUIT (Place an “X" in One Box Only}

 

 
         
   

   

    

       
  

   
  

    
     
   
    
   

  
       
 
 
 
   
      
  
 
 
  
   
 

  
   
  
  

      
 

 

 
    

 
  
      
     

  
   

     
  

  
   
 

  
 

    
         

           

       

 
 

 

 

 

 

. RAC FORFEITURE/PENA BANKRUPIO' THER STAT!
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 - 375 False Claims Act
120 Marine 310 Airplane CL 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Cc] 367 Health Care/ |_| 400 State Reapportionment
| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical ] PRD Y We |_| 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury [| 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability ] 368 Asbestos Personal H 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability ml 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 0) |} 880 Defend Trade Secrets |_| 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
| 160 Stockholders’ Suits - 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
LC] 190 Other Contract Product Liability L] 380 Other Personal ] 720 Labor/Management : Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage H 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
LE RIGT PRIS | |790 Other Labor Litigation | 865 RSI (405(g)) | 891] Agricultural Acts
| _|210 Land Condemnation 440 Other Civil Rights 791 Employee Retirement 893 Environmental Matters
[_] 220 Foreclosure 441 Voting [ | 463 Alien Detainee Income Security Act Si 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment [ | 510 Motions to Vacate {| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land. 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |} 530 General | 871 IRS—Third Party 899 Administrative Procedure
L] 290 Ali Other Real Property 445 Amer. w/Disabilities -{” | 535 Death Penalty MVHGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[” | 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other “T | 550 Civil Rights Actions State Statutes
448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "Xx" in One Box Only)
im 1 Original [e]2 Removed from CT 3. Remanded from Oo 4 Reinstated or Cl 5 Transferred from C] 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. § 1441

Brief description of cause:
Combined in personam and in rem civil forfeiture proceeding

VI. CAUSE OF ACTION

 

 

 

 

 

 

VH. REQUESTEDIN [| CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Llyes [INo
VII. RELATED CASE(S) .
IF ANY (See instructions):
JUDGE Roslyn O. Silver . DOCKET NUMBER. 20-CV-02373
DATE SIGNA’ URE OF A RNEY OF RECORD
July 23, 2021 f “Ft ° °
FOR OFFICE USE ONLY ee

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-01278-JAT Document 1-2 Filed 07/23/21 Page 2 of 2

JS 44 Reverse (Rev. 04/21)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

I.

lil.

IV.

VIL.

Vill.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For cach civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X”
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section Ill below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit, Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable.. Click here for: Nature of Suit Code Descriptions.

Origin. Place an 'X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or

multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
